Suozzi, J. P.,
concurs in the dismissal of the appeal from the order and judgment, and as to the denial of defendant’s cross motion for summary judgment, but otherwise dissents and votes to grant plaintiffs’ motion for summary judgment declaring them to be the owners in fee of the disputed parcel, subject to a restriction as to subsurface sanitary disposal, with the following memorandum: On this appeal, we are called upon to resolve the conflicting claims of plaintiffs and the defendant town to title of the outer 100 feet of a doughnut-shaped parcel which has a radius of 200 feet from a well and is located in the Bellvale Park subdivision in the Town of Warwick. It is conceded that the town is the owner of the inner 100 feet from the well. Special Term found in favor of the town and granted its cross motion for summary judgment and denied plaintiffs’ motion for summary judgment. In denying defendant’s cross motion for summary judgment, the majority is of the view that a resolution of this issue cannot be resolved on opposing papers alone, but only after a full trial. I respectfully disagree with both Special Term and the majority. In my view, summary judgment should have been granted to plaintiffs. Both sides base their respective claims of title on different interpretations of a deed dated October 3, 1968 running from NER Holding Corp. to Solomon Reichman, the plaintiffs’ grantor. NER was the subdivider of the subject property, and when it found itself unable to complete anything but the first section of the subdivision, it conveyed the *621remaining unused land back to Reichman, its grantor, by the afore-mentioned deed. The deed specifically excluded "so much thereof as is required within the area known as 'Bellvale Park’ in the Town of Warwick, in Orange County for the taking of a water supply and distribution system as approved by State of New York Conservation Department, Water Resources Commission, Water Supply Application No. 4992 and the decision of said Commission, including all maps, plans, reports and other papers relating thereto dated and filed in its office * * * which file is entitled, 'In the Matter of the Application of Ner Holding Corp., for approval of its acquisition of a source of water supply and of its financial and engineering plans for the construction of a water supply system.’ ” It is plaintiffs’ contention that the exception in the deed dated October 3, 1968 only excluded the inner 100 feet and, therefore, the outer 100-foot parcel passed from NER to Reichman and then to plaintiffs by a deed from Reichman to plaintiffs dated March 6, 1969. The defendant town, on the other hand, argues that the exclusion in the deed dated October 3, 1968 referred to the whole 200-foot area and that the outer 100 feet did not pass to Reichman (and thereafter to plaintiffs), but rather passed to the town by deed dated September 11, 1973 from NER to the town. The decision of the New York State Department of Conservation, Water Resources Commission, dated October 7, 1965, which is referred to in the deed from NER to Reichman, approved Water Supply Application No. 4992 on certain conditions, which included: "D. Sufficient land must be acquired so that the applicant shall own all land within 100 feet of any such wells * * * F. In addition, all land within 200 feet of any such wells shall be protected and controlled in such a manner that there shall be no danger of pollution of the ground or ground water within that distance. This may best be done by ownership of the land; otherwise, the use thereof must be restricted, preferably by the enactment by the State Department of Health of suitable rules and regulations for that purpose.” In holding in favor of the town, i.e., that the outer 100 feet were excluded in the deed from NER to Reichman, Special Term apparently relied upon that part of condition "F” which required that "all land within 200 feet * * * shall be protected and controlled * * * This may best be done by ownership of the land [in NER]”. However, the decision of Special Term overlooked the fact that the Water Resources Commission proposed an alternative to NER’s ownership of the outer 100 feet as a means of protecting the land. In the very same condition "F”, the commission noted that protection could be achieved by restricting the use of the outer 100 feet. Specifically, condition "F” states that "otherwise, the use thereof must be restricted, preferably by the enactment by the State Department of Health of suitable rules and regulations for that purpose.” Under this alternative, the restriction would run with the land and NER would be free to convey the outer 100 feet to whomever it wished, subject to the restriction. It was subsequent to this decision that the town planning board approved the final subdivision plans of Bellvale Park, Section I, on October 15, 1965 after it had been certified by the New York State Health Department that the "proposed arrangements for water supply and sewage disposal” had been approved. These final plans show the well surrounded by a solid line circle at a radius of 100 feet and a broken line circle at a radius of 200 feet with the outer doughnut-shaped parcel, which is the subj.ect of this litigation, being "restricted to sub-surface sanitary disposal”. Contrary to the position adopted by the majority, this language in the final subdivision plans is not "obscurely worded” and does in fact constitute a meaningful limitation on the use of the property comprising the doughnut. The final plans also show a "playground area” *622covering most of the 200-foot radius circle, with a notation that "no offer of dedication of this playground area shall be made to the public”. By imposing the restriction upon the outer 100 feet, continued ownership of that area in NER’s name was no longer essential for compliance with the Water Resources Commission’s approval. In this context, it is just as consistent to interpret the deed of October 3, 1968 which excluded "so much * * * as is required * * * for the taking of a water supply and distribution system as approved by * * * [the] Water Resources Commission” as solely excluding the inner 100 feet from the well. The outer 100 feet could, therefore, be conveyed by NER to a third party, subject to the restriction. Indeed, this interpretation is even more reasonable in my view than the one adopted by Special Term. The playground area covered most of the 200-foot radius circle and it is highly unlikely that NER wished to retain any part of that area unless it was absolutely necessary. The majority states, in support of its holding, that "it is difficult to square an intention by NER not to exclude the doughnut from its deed to Reichman with NER’s subsequent conveyance of the doughnut to the town.” However, the intention of the parties at the time of the earlier conveyance from NER to Reichman in 1968, which is the crucial issue to be determined, cannot be ascertained by reference to a subsequent deed from NER to the town executed close to five years later. Since the parties have, in the words of the majority, "expressed the desire for a disposition on the papers alone”, and the case rests solely upon an interpretation and analysis of the words of a deed, a subdivision map and a Water Resources Commission resolution, a full trial is clearly unnecessary on the issue raised herein. Accordingly, it is my view that the outer 100 feet passed from NER to Reichman and thereafter to plaintiffs and that, accordingly, judgment should be entered in plaintiffs’ favor declaring them the owners in fee of the disputed parcel, subject to a restriction as to subsurface sanitary disposal.